DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	No amendments to the claims were made by Applicant’s reply filed November 2, 2020.  Claims 1 and 10 were previously canceled.  Claims 4, 5, 15-20 and 22 were previously withdrawn.  Claims 2, 3, 6-9, 11-14 and 21 are currently presented for examination.

Response to Arguments
Applicant's arguments filed November 2, 2020 with respect to the rejections under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant maintains the argument that the record does not show that the function of cisplatin in treating RA was known. Applicant further maintains the argument that the record does not support that substituting cisplatin with dicycloplatin is a simple substitution of one known element for another to obtain predictable results.  Applicant maintains that the effects of DCP for treating rheumatoid arthritis was neither known nor predictable based on the references cited.  Applicant further argues that one of ordinary skill in the art would not have combined DCP with cisplatin for treating rheumatoid arthritis since it was not known that DCP was useful for treating rheumatoid arthritis. 

Substituting dicycloplatin for cisplatin would have been seen as the simple substitution of one known element for another to obtain predictable results.  Yu et al. teaches that like cisplatin and carboplatin, dicycloplatin is a platinum-based compound formed from carboplatin and 1,1-cyclobutane dicarboxylic acid (page 455).  Yu et al. teaches that dicycloplatin has better solubility and stability than both cisplatin and carboplatin (abstract).  Yu et al. further teaches that dicycloplatin is less toxic than cisplatin and carboplatin (page 456).  Thus one would have expected dicycloplatin to be useful in the treatment of RA with a similar expectation as cisplatin is useful in the treatment of RA.  Thus a prima facie case of obviousness has been established and Applicant has not provided any explanation detailing why a person of ordinary skill in the art would not have been motivated to use dicycloplatin for the treatment of RA in view of the references cited.
In re O ’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).
Furthermore Figure 8 in Yu et al. demonstrates similar responses between cisplatin and dicycloplatin in ovarian cancer cells.  Both cisplatin and dicycloplatin treatment induces the DNA damage pathway in ovarian cancer cells including increases in p53, p-p53, chk2, p-chk2, and p21.  Thus both cisplatin and dicycloplatin are platinum compounds having similar functions and similar utilities.  Thus an ordinary skilled artisan would have been motivated to substitute one compound for the other or combine the two compounds with a reasonable expectation of similar or improved results.  
Furthermore, it is clear from the teachings of Yu et al. that both DCP and cisplatin are species of platinum compounds having similar properties and functions.  Therefore in addition to substituting one compound for another to yield predictable results, an ordinary skilled artisan would have been motivated to combine the compounds with a reasonable expectation of achieving an improved result over each compound individually.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).	Applicant has not provided any argument or any evidence which would teach against the use of DCP in the treatment of RA.  The arguments of counsel cannot take In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
Applicant further argues that Hassan et al. does not cure the deficiencies of the other references since Hassan et al. does not disclose that either cisplatin or DCP is effective in the treatment of rheumatoid arthritis (RA).  Furthermore, Applicant argues that Hassan at best supports the depletion of GSH and the decrease of detoxifying enzymes as contributing factors of oxidative stress in RA but Hassan et al. does not suggest administering GSH for treating RA.
These arguments are found not persuasive for reasons of record.  Hassan et al. specifically demonstrates that RA is associated with significant depletion of GSH levels (page 71 Table 1).  Thus Hassan et al. clearly suggests that administration of glutathione which will increase glutathione levels will be useful in the treatment of RA since increasing glutathione levels would have been expected to provide a defense against reactive oxygen species and thus reduce inflammation and treat RA.  Thus combining glutathione and dicycloplatin for the treatment of RA would have been seen as combining prior art elements according to known methods to yield predictable results.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).

These arguments are found not persuasive since the references as discussed above render obvious the use of dicycloplatin for the treatment of RA.  The purpose of the teachings of Yang et al. are to cure the deficiencies related to the oral administration of DCP.  Prior to the effective filing date of the instant application as provided by Yang et al., formulations comprising dicycloplatin were known in the art to be administered by injection as well as orally administered (column 4 lines 19-25).  Accordingly, it would have been within the skill of an ordinary artisan to determine the suitable or optimal route of administration well-known in the art in order to deliver a compound such that optimal treatment is achieved.  Since dicycloplatin may be delivered orally or by injection, both routes of administration are contemplated.
Thus for reasons of record, and for the reasons detailed above, the previous rejections under 35 USC 103 are hereby maintained and reproduced below.  This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 11, 12, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Omar et al. (BMC Musculoskeletal Disorders, 2013 14(Suppl. 1): A5 Provided on IDS); Sanchez-Burson et al. (British Journal of Rheumatology, 1989, 28, page 358) in view of Yu et al. (2014, Anticancer Research 34:455-464).
Claims 2, 3, 8, 11, 12, 14 and 21 of the instant application claim a method of treating rheumatoid arthritis (RA) in a subject in need thereof comprising administering a pharmaceutical composition comprising dicycloplatin (DCP) to the subject wherein the composition is administered orally or via an injection.  
Omar et al. teaches that a patient with rheumatoid arthritis and diagnosed with cancer was treated with cisplatin for six weeks in the absence of any rheumatoid 
Thus Omar et al. teaches the treatment of rheumatoid arthritis comprising the administration of cisplatin.
Sanchez-Burson et al. teaches that a 67 year old woman with rheumatoid arthritis which was poorly controlled was treated with intravenous cisplatin therapy starting at a dose of 20 mg/m3 daily for five days.  Sanchez-Burson et al. teaches that there was an excellent response to this treatment with complete remission of symptoms within the next 3 months.  Sanchez-Burson et al. teaches that the rheumatoid factor dropped from 883 IU to 118 IU and the subcutaneous nodes disappeared and the synovitis subsided.  Sanchez-Burson et al. teaches that one and a half year later, the patient is still doing well and has no signs of active RA.
Thus Sanchez-Burson et al. teaches the treatment of rheumatoid arthritis comprising the administration of cisplatin.
Neither Omar et al. nor Sanchez-Burson et al. teaches administration of dicycloplatin.
Yu et al. teaches that like cisplatin and carboplatin, dicycloplatin is a platinum-based compound formed from carboplatin and 1,1-cyclobutane dicarboxylic acid (page 455).  Yu et al. teaches that dicycloplatin has better solubility and stability than both 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to use dicycloplatin for the treatment of RA since Omar et al. teaches that cisplatin is useful for the treatment of RA and as taught by Yu et al. dicycloplatin is a less toxic platinum-based drug in the same family as cisplatin.  Thus a person of ordinary skill in the art would have been motivated to substitute the less toxic compound, dicycloplatin for cisplatin with a reasonable expectation of improved results.  Thus substituting dicycloplatin for cisplatin would have been seen as the substitution of one known compound for another to yield predictable results and as being within the purview of an artisan practicing the invention of Omar et al.  In addition, it would have been obvious to combine dicycloplatin with cisplatin for the treatment of RA since both compounds are similar with similar functions and thus combining the compounds would have been expect to result in decreasing the amounts administered for each and thus reducing adverse or toxic effects.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
With respect to the amounts of DCP as claimed, it is obvious to vary and/or optimize the amount of a compound administered such that the optimal treatment result is achieved.  One would necessarily arrive at the amounts as claimed since the prior art In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings. 

Claims 6, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Omar et al. (BMC Musculoskeletal Disorders, 2013 14 (Suppl. 1): A5); Sanchez-Burson et al. (British Journal of Rheumatology, 1989, 28, page 358) in view of Yu et al. (2014, Anticancer Research 34:455-464) as applied to claims 2, 3, 8, 11, 12 and 21 above and further in view of Hassan et al. (2001, Journal of Applied Toxicology, 21, 69-73).
Claims 6, 7 and 13 of the instant application further claim the administration of glutathione for the treatment of RA.
Omar et al., Sanchez-Burson et al. in view of Yu et al. is as set forth above.
The references fail to teach administration of glutathione.
However, prior to the effective filing date of the instant application, it was known in the art that glutathione levels are decreased in patients with rheumatoid arthritis as taught by Hassan et al. (abstract).  Hassan et al. teaches that RA is a chronic syndrome characterized by non-specific, usually symmetrical inflammation of the peripheral joints (page 69).  Hassan et al. teaches that rheumatoid arthritis is associated with free radical 
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to further administer glutathione to treat rheumatoid arthritis since Hassan et al. teaches that glutathione levels are reduced in RA and increasing glutathione levels would have been expected to provide a defense against reactive oxygen species and thus reduce inflammation and treat RA.  Thus combining the aforementioned teachings and treating RA with both dicycloplatin and glutathione is prima facie obvious since "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Omar et al. (BMC Musculoskeletal Disorders, 2013 14 (Suppl. 1): A5); Sanchez-Burson et al. (British Journal of Rheumatology, 1989, 28, page 358) in view of Yu et al. (2014, Anticancer Research 34:455-464) as applied to claims 2, 3, 8, 11, 12 and 21 above and further in view of Yang et al. U.S. Patent No. 6,699,901 B1 (Provided on IDS dated October 18, 2017).

Omar et al., Sanchez-Burson et al. in view of Yu et al. is as set forth above.
The references fail to teach oral administration of dicycloplatin.
Yang et al. teaches that formulations comprising dicycloplatin can be administered by injection as well as orally administered (column 4 lines 19-25).  
Accordingly, it would have been within the skill of an ordinary artisan to determine the suitable or optimal route of administration well-known in the art in order to deliver a compound such that optimal treatment is achieved.  Since dicycloplatin may be delivered orally or by injection, both routes of administration are contemplated.
Thus claim 9 of the instant application is rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 2, 3, 6-9, 11-14 and 21 are rejected.  Claims 4, 5, 15-20 and 22 are withdrawn.  Claims 1 and 10 are canceled.  No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM